In a matrimonial action in which the parties were divorced by judgment entered December 4, 2003, the nonparty Sean Sabeti, the defendant’s former attorney, appeals from an order of the *931Supreme Court, Nassau County (Marón, J.), dated May 13, 2011, which, after a hearing, in effect, granted that branch of the plaintiffs motion which was to hold him in criminal contempt for violating a “so-ordered” stipulation dated June 9, 2009, and imposed a fine in the sum of $1,000 for his criminal contempt.
Ordered that the order is affirmed, with costs.
To prevail on a motion to punish for criminal contempt, the moving party must establish, beyond a reasonable doubt, that the alleged contemnor willfully disobeyed a clear and unequivocal court order (see Matter of Department of Envtl. Protection of City of N.Y. v Department of Envtl. Conservation of State of N.Y., 70 NY2d 233, 240 [1987]; Town Bd. of Town of Southampton v R.K.B. Realty, LLC, 91 AD3d 628, 629 [2012]; McGrath v McGrath, 85 AD3d 742, 742-743 [2011]; Judiciary Law § 750 [A] [3]). Here, contrary to the appellant’s contention, there was sufficient evidence presented at the hearing to establish, beyond a reasonable doubt, that his repeated violation of a “so-ordered” stipulation dated June 9, 2009, was willful (see Matter of Department of Envtl. Protection of City of N.Y. v Department of Envtl. Conservation of State of N.Y., 70 NY2d at 241; Town Bd. of Town of Southampton v R.K.B. Realty, LLC, 91 AD3d at 630; Casavecchia v Mizrahi, 57 AD3d 702, 704 [2008]; Papa v 24 Caryl Ave. Realty Co., 14 AD3d 600 [2005]).
The appellant’s remaining contentions are either without merit or not properly before this Court. Hall, J.P., Lott, Roman and Sgroi, JJ., concur.